DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it is directed to a “computer readable storage medium” which encompasses transitory signals. Examiner suggests amending the claim to recite “non-transitory medium”.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without reciting more. The independent claims are directed to obtaining monitoring data of a passenger vehicle, performing multi-dimensional feature extraction and identifying the passenger state according to the feature data. This is similar to the abstract idea of Mental processes because they can be perfomed by a human mentally by visually inspecting an image to identify feature data, such as a line or rectangle etc. and mentally identify the state of a passenger. Dependent claims 2-4 and 9-11 merely recite collecting data from different sensors. Dependent claims 5, 7, 12 and 14 merely recite an instruction to perform feature extraction, which may be performed by a person. 



Claim Interpretation
Claim 15 recites limitations “storage apparatus configured to store”, “data collection apparatus configured collect” that been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders “apparatus” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeRuyck et al.1 (hereinafter “D1”).
With regard to claim 1, D1 teach method for identifying a passenger state in an unmanned vehicle, comprising: obtaining monitoring data of different dimensions in a process where a passenger takes the unmanned vehicle (see ¶¶ 46, 121-122) ;performing feature extraction on the monitoring data of different dimensions and forming feature data of different dimensions and identifying the passenger state according to the feature data of different dimensions. See abstract, ¶¶ 46, 122, 121: multi dimensional feature extraction and driver distraction; see also figs. 5-8. 
With regard to claim 2, D1 teach wherein the obtaining monitoring data of different dimensions in a process where the passenger takes the unmanned vehicle comprises: collecting in real time, by different sensors provided in the unmanned vehicle, monitoring data of corresponding dimensions in the process where the passenger takes the unmanned vehicle. See figs. 3, 7-8. 
With regard to claim 3, D1 teach wherein the sensors comprise at least: an internal camera, a microphone, a vital sign sensor, and a collision sensor. See fig. 8. 

With regard to claim 5, D1 teach wherein the performing feature extraction on the monitoring data of different dimensions and forming feature data of different dimensions comprises: performing the feature extraction on the monitoring data of each dimension by means of a corresponding feature extraction algorithm and forming feature data of a corresponding dimension. see ¶¶ 46, 121-122.

claim 7, D1 teach  wherein the identifying the passenger state according to the feature data of different dimensions comprises: inputting the feature data of different dimensions into a second identification algorithm, and identifying the passenger state by means of the second identification algorithm; and outputting the passenger state. See ¶¶ 45, 60, 62: different algorithms. 
With regards to claims 8-16, see discussion of corresponding claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over D1.
With regard to claim 4 and 11, D1 teach wherein the collecting in real time, by different sensors provided in the unmanned vehicle, monitoring data of corresponding dimensions in the process where the passenger takes the unmanned vehicle, comprises: collecting, by the internal camera, expression monitoring data and limb movement monitoring data in the process where the passenger takes the unmanned vehicle (fig. 7); collecting, by the microphone, sound monitoring data in the process where the passenger takes the unmanned vehicle (fig. 8); collecting, by the collision sensor, collision data of colliding a vehicle body or a seat in the process where the passenger takes the unmanned vehicle. See ¶ 104. 


With regard to claims 6 and 13, D1 teach  wherein the identifying the passenger state according to the feature data of different dimensions comprises: inputting feature data of each dimension into a corresponding first identification algorithm, and outputting passenger state probability data corresponding to the feature data of each dimension (see ¶ 80, 87-88); obtaining a weight value corresponding to the passenger state probability data of each dimension (see fig. 10, ¶¶ 70, 87-88); performing a weighted summation calculation on passenger state probability data of respective dimensions to obtain general passenger state probability data (see figs. 10, 14, 24; ¶¶ 70, 87, 93); and determining the passenger state according to the general passenger state probability data and a preset threshold. See ¶¶ 87-88: threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 20160046298.